DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 11/30/2020.
Claims Rejections 35USC101 regarding Claim 19 is maintained.
Claims 1-19 and New Claim 20 are pending.
This Action is made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 19 recites “a machine readable medium” that in view of Applicant’s Specification, seems both statutory and non-statutory subject matter are applied to machine readable medium, and therefore according to MPEP, Subject Matter Eligibility of Computer Readable Media:
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their term reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach:  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Cf. Animals - Patentability, Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
It is recommended to change the limitation “A machine readable medium” to “A non-transitory machine readable medium” to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2015/0032982 issued to Talagala et al. (“Talagala”) and further in view of Pub No. US2019/0230385 issued to Jodey Lee Beck (“Beck”).
As to Claims 1, 17 and 19, Talagala teaches a network component configured to manage data consistency among two or more data storage elements (Talagala, [0003] whereas embodiments of the method for storage consistency disclosed comprise associating data stored on one or more storage locations of a storage device with logical identifiers of an address space, providing a working set of logical identifiers in response to a request of a storage client to access the data such that the working set of logical identifiers and a consistency set of logical identifiers are associated with the same one or more storage locations), comprising one or more interfaces configured to register information on the two or more data storage elements in a tiered network (Talagala, Figure 1B, [0064] whereas any suitable data structure tree of elements read on elements in a tiered network), comprising the data, information on a temporal range (Talagala, [0152] whereas timing information may comprise respective timestamps maintained by the timing module 738, whereas an "epoch identifier" refers to an identifier used to determine relative timing of storage operations performed through the storage layer 130), and information on one or more address spaces at the two or more data storage elements to address the data (Talagala, Figure 9A, [0172] whereas storage layer 130 maintains a logical address space 132 in which LIDs of the source file are mapped to file data on the storage medium and [0190]); and 
a processor (Talagala, [0002] whereas processors) comprising a logical component configured to effect data updating at the two or more data storage elements in the tiered network, based on the information on one or more address spaces at the two or more data storage elements and the information on the temporal range for the data consistency (Talagala, [0003] whereas updating storage location associations of one or more of the logical identifiers in the working set and preserving the associations between the consistency set of logical identifiers and the one or more storage locations [0095] whereas contextual format of the data segment 312 may be updated to be consistent with the modified logical interface 311B, e.g., updated to associate the data with LIDs 1024-2048 and 6144-7168). 
Talagala does not explicitly teach wherein the tiered network comprises a hierarchical architecture with multiple tiers of network elements in multiple tier levels, and the two or more data storage elements are at an edge tier or lower, wherein the edge tier is lower than a network cloud tier at the top of the hierarchical architecture.  However,
Beck teaches wherein the tiered network comprises a hierarchical architecture with multiple tiers of network elements in multiple tier levels, and the two or more data storage elements are at an edge tier or lower, wherein the edge tier is lower than a network cloud tier at the top of the hierarchical architecture (Beck,  Figures 1 and 3-7, whereas Figure 3 illustrates hierarchical structure of network elements in multiple tier levels, whereas Figure 4 illustrates content storage at tier levels [0031] [0064] whereas block 608 the CDN server may store the content at one or more cache tiers, whereas the content may be pushed to tiers closer to the network edge, such as with the highest demand content pushed through all tiers down to tier 1 tier cache servers and the lower demand content pushed to tier 2 and/or tier 3 cache servers, with the highest predicted usage content pushed through all tiers down to tier 1 tier cache server and the lower demand content pushed to tier 2 and/or tier 3 cache server, of in any other manner based on the demand and/or other considerations).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Beck and Talagala are in the same field of endeavor such as managing and storing data, data computing environment – to provide method and system which support hierarchical storage elements in multiple tier levels (Beck, [0010]).
As to Claims 2 and 18, Talagala in combination with Beck teaches The network component of claim 1, wherein the one or more interfaces are further configured to receive information on a data change of the data in the one or more address spaces (Talagala, Figure 8C, [0165] whereas other storage metadata 135 may be updated in response to rewriting data of the move operation), and wherein the logical component (Talagala, [0238]). 
As to Claim 3, Talagala in combination with Beck teaches The network component of claim 1, wherein the information on the one or more address spaces at the two or more data storage elements comprises information on specific data ranges that are to be kept consistent (Talagala, [0098] whereas FIG. 3B embodiment, the persistent note 366 corresponding to the depicted clone operation may be configured to associate the data stored at storage addresses 3453-4477 with both ranges of LIDs 1024-2048 and 6144-7168, whereas the persistent note 366 may be used to reconstruct both entries 362 and 364, to associate the data segment 312 with both LID ranges of the updated logical interface 311B). 
As to Claim 4, Talagala in combination with Beck teaches The network component of claim 1, wherein the two or more data storage elements are comprised in base stations or central offices in a cloud based communication network (Talagala, Figure 1A network 105 [0049] whereas network 105 may comprise any suitable communication network including, but not limited to, a Transmission Control Protocol/Internet Protocol (TCP/IP) network, a Local Area Network (LAN), a Wide Area Network (WAN), a Virtual Private Network (VPN), a Storage Area Network (SAN), a Public Switched Telephone Network (PSTN), the Internet, and/or the like), wherein the base stations or central office are at the edge tier (Beck, Figure 3, [0025-26] whereas different tier levels may be associated with different level hubs and/or regional distribution centers in ISP networks, network edge level). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed 
As to Claim 6, Talagala in combination with Beck teaches The network component of claim 1, wherein the information on the temporal range specifies a period of time, wherein the logical component is configured to effect data alignment at the two or more data storage elements within the period of time (Talagala, [0152] whereas timing information may comprise respective timestamps maintained by the timing module 738, whereas an "epoch identifier" refers to an identifier used to determine relative timing of storage operations performed through the storage layer 130). 
As to Claim 7, Talagala in combination with Beck teaches The network component of claim 1, wherein the logical component is configured to effect data updating at the two or more data storage elements using data invalidation (Talagala, Figure 1E, [0075] whereas storage operation comprise updating the storage metadata 135 to associate the LID A with the storage address of storage location 193 and/or to invalidate the obsolete data X0 at storage location 191). 
As to Claim 9, Talagala in combination with Beck teaches The network component of claim 1, wherein the information on the two or more data storage elements comprises information on a group identification of a group of multiple data storage devices (Talagala, [0058] whereas logical address space 132 may comprise a group, set, collection, range, and/or extent of identifiers). 
Claim 10, Talagala in combination with Beck teaches The network component of claim 1, wherein the logical component is configured to track data in the address spaces at the two or more data storage elements and to propagate data changes to the data storage elements (Talagala, [0090] whereas clone synchronization policy may be used to determine how operations performed in reference to a first one of a plurality of clones or copies is propagated to the other clones or copies). 
As to Claim 11, Talagala in combination with Beck teaches The network component of claim 1, wherein the logical component is configured to register a bit-stream in the tiered network to implement a data replication policy (Talagala, Figure 1A, [0059] whereas storage layer 130 is configured to provide a 64-bit logical address space 132 and [0088] whereas replicate data managed by the storage layer 130). 
As to Claim 12, Talagala in combination with Beck teaches The network component of claim 1, wherein the logical component is configured to communicate a request for data consistency to a component in a tier being at least one tier level above a tier comprising the two or more data storage components (Beck, Figures 1 and 3-6, [0020] whereas origin server 110 and/or CDN cache servers 120, 121, 122, and 123 may serve content to requesting computing devices [0026] [0048] whereas in response to the hash sums matching, the client computing device may determine that the content is the correct content). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Beck and Talagala are in the same field of endeavor such as managing and storing data, data computing environment – to provide method and system which support hierarchical storage elements in multiple tier levels (Beck, [0010]).
Claim 13, Talagala in combination with Beck teaches The network component of claim 1, wherein the logical component is configured to communicate a request for data consistency to a component in a tier being on the same tier level as a tier comprising the two or more data storage components (Beck, Figures 1, 3-5A and 6). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Beck and Talagala are in the same field of endeavor such as managing and storing data, data computing environment – to provide method and system which support hierarchical storage elements in multiple tier levels (Beck, [0010]).
As to Claim 14, Talagala in combination with Beck teaches The network component of claim 1, wherein the logical component is configured to communicate a request for data consistency firstly to a component in a tier being on the same tier level as a tier comprising the two or more data storage components, to monitor a number of conflicts arising by the request in the tiered network, and, in case the number of conflicts exceeds a threshold, to communicate the request for data consistency secondly to a component in a tier being at least one level above the tier comprising the two or more data storage components (Talagala, [0059] [0178] [0180] [0182-0185] [0190] Figure 9F, [0193] whereas conflicts between file modifications made by different storage clients 926A-N may be resolved according to conflict resolution policy). 
As to Claim 15, Talagala in combination with Beck teaches The network component of claim 14, wherein a conflict arising by the request in the tiered network corresponds to an address conflict based on multiple updates for the same address range at a data storage element (Talagala, [0178] whereas incorporating changes implemented in one of the ranges into one or more other ranges, whereas merge operation may be implemented to resolve conflicts between different LID ranges). 
As to Claim 16, Talagala in combination with Beck teaches The network component of claim 1 being configured to register a data consistency or replication service for a communication service provider identification, a cloud service provider identification, a tenant identification and a list of peers that the data is to be replicated at (Talagala, [0058] whereas identifier or LID refers to an identifier for referencing a source resource [0088] whereas storage layer 130 configured to implement "logical copy" operations to efficiently copy or replicate data managed by the storage layer 130). 
As to Claim 20, Talagala in combination with Beck teaches The network component of claim 1, wherein the two or more data storage elements are at the edge tier, and the hierarchical architecture comprises a lowest tier which is lower than the edge tier (Beck, Figures 4-5, [0031] whereas highest demand content 402 may be pushed closer to the ISP network ISP1 202 edge than the lower demand content 403, 404, and 405). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Beck and Talagala are in the same field of endeavor such as managing and storing data, data computing environment – to provide method and system which support hierarchical storage elements in multiple tier levels (Beck, [0031]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2015/0032982 issued to Talagala et al. (“Talagala”) and further in view of Pub No. US2019/0230385 issued to Jodey Lee Beck (“Beck”) as applied to Claim 4 above, and Pub. No. US2018/0173570 issued to Chintalapally et al. (“Chintalapally”).
As to Claim 5:
Talagala in combination with Beck teaches all the elements of Claim 4 as stated above.
Talagala in combination with Beck does not explicitly teaches wherein the cloud based network is configured to provide edge computing services at the two or more data storage elements.  However,
Chintalapally teaches wherein the cloud based network is configured to provide edge computing services at the two or more data storage elements (Chintalapally, Figure 1 edge computing environment 100 [0023], Figures 7-8, [0050] whereas edge device 110 providing edge computing services). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Chintalapally, Beck and Talagala are in the same field of endeavor such as application programming interface, managing and storing data, data computing environment – to provide edge computing platform to facilitate proper execution of the application and data requirements that specify the type of data to be ingested by the application (Chintalapally [0029]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2015/0032982 issued to Talagala et al. (“Talagala”) and further in view of Pub No. US2019/0230385 issued to Jodey Lee Beck (“Beck”) as applied to Claim 1 above, and further in view of Pub. No. US2017/0324678 issued to Jian Li (“Li”).
Claim 8:
Talagala in combination with Beck teaches all the elements of Claim 1 as stated above.
Talagala in combination with Beck does not explicitly teach wherein the one or more interfaces are further configured to receive information on a quality of service or information on a service level agreement, and wherein the logical component is configured to effect a certain bandwidth availability in the tiered network based on the information on the quality of service or the information on the service level agreement.  However,
Li teaches wherein the one or more interfaces are further configured to receive information on a quality of service or information on a service level agreement, and wherein the logical component is configured to effect a certain bandwidth availability in the tiered network based on the information on the quality of service or the information on the service level agreement (Li, Figure 2 [0023] whereas bandwidth rules can be determined based at least in part on a service agreement with a client for whom the bandwidth sharing system is implemented). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Li, Beck and Talagala are in the same field of endeavor such as application programming interface, managing and storing data, data computing environment – to provide method and system wherein bandwidth service agreement is provided to ensure that certain data movement traffic is not squeezed out by another data movement traffic or that customers receive the agreed-upon level of service (Li, [0003]).

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure.  For example:
Kruglickteaches hierarchical network, resource utilization in a collection of devices  in Pub. No. US2013/0166749.
Tominoto et al. teaches network hierarchy level, edge server in Pub. No. US2020/0028910.
Malladi et al. teaches edge computing platform data consistency in Pub. No. US2018/0300124.

Response to Arguments
Applicant's arguments filed 11/30/2020 on REMARKS pages 8-11 have been fully considered but they are not persuasive. The Examiner respectfully maintains the rejection for the following reasons:  Applicant amended the claims and added new claim 20 that necessitate new grounds of rejection as addressed above.  In view of the above reasons, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163